Exhibit 10.1
 
AGENCY AGREEMENT
 
This AGENCY AGREEMENT (this “Agreement”), effective as of February 22, 2012 (the
“Effective Date”), is entered by and between Adrienne Graves, an
individual (“Consultant”), and TearLab Corporation, having offices at 7360
Carroll Rd, Ste 200, San Diego, CA 92121 (hereinafter referred to as “TearLab”
or the “Company”). Consultant and TearLab may each be referred to herein as a
“Party” and, together, as the “Parties.
 
Now, therefore, in consideration of the promises and mutual covenants herein,
TearLab and Consultant agree as follows:
 
1             Definitions
 
The following terms as used in this Agreement shall have the meanings set forth
in this Article 1:
 
1.1           “Affiliate” means, with respect to a Person, any Person that,
directly or indirectly (through one or more intermediaries), controls, is
controlled by, or is under common control with the first Person.  For purposes
of this Section 1.1, “control” means (a) the direct or indirect ownership of
fifty percent (50%) or more of the voting stock or other voting interests or
interest in the profits of the Person, or (b) the ability to otherwise control
or direct the decisions of the board of directors or equivalent governing body
thereof.
 
1.2           “Consideration” means the value of all cash, securities, or other
consideration paid to TearLab by a Japanese Licensee in connection with a
Facilitated Agreement, either before, on or within the twenty-four (24)-month
period after, the effective date of such Facilitated Agreement, including
without limitation all up-front fees, option payments, milestone payments, and
success fees; provided that, if a Facilitated Agreement provides for
consideration for the grant of rights with respect to Japan and other
territories or countries in addition to Japan, only consideration for the grant
of rights with respect to Japan shall be Consideration, unless otherwise agreed
to in writing by the Company.
 
1.3           “Facilitated Agreement” means any agreement between TearLab and a
Japanese Licensee that provides for consideration for grant of rights with
respect to Japan to a Japanese Licensee (a) with respect to which (1) Consultant
initiated contact and, to the extent requested and/or agreed to by TearLab,
arranged or actively participated in negotiations and meetings between TearLab
and such Japanese Licensee that contributed to the execution of such Facilitated
Agreement related to the TearLab Technology or (2) Consultant initiated contact
with a Japanese Licensee that was not a party to the Facilitated Agreement but
entered into a confidentiality agreement with TearLab covering discussions with
respect to a potentially competitive arrangement related to the TearLab
Technology; and (b) which was executed during the Term of the Agreement or
within twelve (12) months after the Term. For the avoidance of doubt,
Facilitated Agreement does not comprise agreements that TearLab executes with
Japanese Licensees that are pure supply agreements, consultancy agreements or
similar agreements that do not include the sale or out-license of the TearLab
Technology.
 
 
 

--------------------------------------------------------------------------------

 
 
1.4           “Japanese Licensee” means any company operating in the
ophthalmology or diagnostic sectors in Japan, including without limitation those
listed on Exhibit A, as amended from time to time upon mutual written agreement
of the Parties.  Consultant shall obtain the approval of TearLab’s Chief
Executive Officer prior to initiating contact with any Japanese Licensee or
potential Japanese Licensee headquartered in the United States.
 
1.5           “TearLab Technology” means any product or technology owned or
controlled by TearLab, including but not limited to the TearLab® Osmolarity
System, TearLab’s proprietary lab-on-a-chip technologies for testing disease
markers in tears at the point-of-care; provided that TearLab Technology shall
not, for purposes of this Agreement, include rights in such technology or
products that TearLab has licensed or assigned to a Third Party prior to the
Effective Date.
 
1.6           “Person” means any individual, corporation, partnership,
association, joint-stock company, trust, unincorporated organization or
government or political subdivision thereof.
 
1.7           “Third Party” means any Person other than TearLab, Consultant or
their respective Affiliates.
 
2             Appointment
 
TearLab hereby, subject to the terms of this Agreement, including Section
3,  appoints Consultant, and Consultant hereby accepts an appointment to act, as
TearLab’s agent during the Term (as defined below) concerning Facilitated
Agreements, upon the terms and conditions set forth hereinafter.  Consultant
shall use, itself or through its Affiliates, commercially reasonable efforts to
solicit partnering arrangements with Japanese Licensees for the TearLab
Technology on TearLab’s behalf.  For clarity, Consultant shall have the right to
fulfill some or all of its obligations under this Agreement through its
Affiliates.
 
3             Privity
 
Consultant shall not be authorized to conclude any contract on TearLab’s behalf,
and shall not make any representation, warranty, promise or any other act
binding TearLab.  TearLab shall at its sole discretion determine whether or not
to enter into any Arrangement and nothing in this Agreement shall obligate
TearLab to enter into any Facilitated Agreement.
 
4             Scope of Services
 
4.1           General.  During the Term, Consultant shall use commercially
reasonable efforts to:
 
 
a)
Familiarize itself with the business of TearLab; provided that TearLab shall
provide Consultant with all reasonably relevant information regarding its
business and the TearLab Technology;

 
 
b)
If requested by TearLab, assist TearLab in preparing materials describing
TearLab, its business and the TearLab Technology (based on information supplied
by TearLab) for distribution to Japanese Licensees for purposes of soliciting
partnering arrangements for the TearLab Technology;

 
 
2

--------------------------------------------------------------------------------

 
 
 
c)
Introduce TearLab to appropriate individuals at Japanese Licensees;

 
 
d)
Arrange and participate, subject to further agreement with TearLab, in
negotiations between TearLab and such Japanese Licensees;

 
 
e)
Assist TearLab in identifying and contacting competing Japanese Licensees to
ascertain their interest in the TearLab Technology; and

 
 
f)
Assist TearLab, in conjunction with TearLab’s legal and other advisors, in
obtaining necessary permissions from Japanese regulatory authorities relating to
any Facilitated Agreement.

 
4.2           Reports.  Consultant shall provide TearLab with monthly reports
summarizing its activities under this Agreement.
 
5             Expenses
 
In addition to any Success Fee owed to Consultant pursuant to Article 7 below,
TearLab shall reimburse Consultant for all reasonable Third Party expenses in
line with TearLab’s expense policy incurred by Consultant or its Affiliates in
the performance of services under this Agreement; provided that no such Third
Party services shall be initiated and no consultants shall be engaged by
Consultant or its Affiliates for purposes of providing services under this
Agreement without the prior written approval of TearLab, which approval shall
not be unreasonably withheld; and provided further, that all international
travel expenses shall require the prior written approval of TearLab’s Chief
Executive Officer.
 
6             Non-Exclusivity
 
Consultant’s right to solicit partnering arrangements for the TearLab Technology
under this Agreement shall be non-exclusive.  Notwithstanding the foregoing,
TearLab shall keep Consultant informed regarding TearLab’s actual or potential
engagements with Third Parties for purposes of approaching and contracting with
Japanese Licensees to develop, distribute or commercialize the TearLab
Technology. TearLab shall keep Consultant informed regarding such TearLab actual
and potential direct interactions with Japanese Licensees regarding the
development or commercialization of the TearLab Technology.
 
7             Compensation/Payment
 
7.1           Success Fee.  As consideration for the services to be rendered by
Consultant hereunder, TearLab shall pay to Consultant three percent (3%) of all
Consideration actually received by TearLab (the “Success Fee”). To be clear this
fee will be net of proceeds that must be paid to University of California San
Diego. TearLab shall pay the consideration due to Consultant under this Section
7.1 to Consultant within thirty (30) days of TearLab’s receipt of the
Consideration.  The Success Fee associated with each Facilitated Agreement shall
not exceed one million dollars (U.S.$1,000,000) or be less than one hundred
thousand dollars (U.S.$100,000).  For clarity, TearLab shall pay Consultant a
Success Fee of at least one hundred thousand dollars (U.S.$100,000) in
connection with each Facilitated Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
7.2           Payment.  All cash payments due hereunder shall be paid in United
States dollars.  If any currency conversion shall be required in connection with
the payment of any payments hereunder, such conversion shall be made by using
the exchange rate used by TearLab for its financial reporting purposes.  Should
the Parties agree that payments to Consultant should be paid in a form or forms
other than cash, such compensation shall be duly issued and/or recorded in the
name of Consultant in the same form or forms as such property, share or interest
is issued to TearLab, whether it be stock, bonds, warrants, options, fees, or
otherwise.  Any and all withholding or similar taxes imposed or levied on
account of the payment of amounts under this Agreement, which are required to be
withheld, shall be deducted by the payer prior to remittance and shall be paid
to the proper taxing authority.  Proof of payment shall be secured, if
available, and sent to payee by payer as evidence of such payment in such form
as required by the tax authorities having jurisdiction over payer.  Each Party
agrees to cooperate with the other Party in claiming exemptions from such
deductions or withholdings under any agreement or treaty from time to time in
effect.
 
8             Confidentiality
 
8.1           Confidential Information.  Except as provided herein, each Party
shall maintain in confidence, and shall not use for any purpose or disclose to
any Third Party, information disclosed by the other Party, whether before or
after the Effective Date, and related to the subject matter hereof including the
TearLab Technology, Facilitated Agreements or its activities hereunder
(collectively, “Confidential Information”).  Notwithstanding the foregoing,
Confidential Information shall not include any information that the receiving
Party can reasonably show is:  (i) already known to the receiving Party at the
time of disclosure hereunder, or (ii) is now or hereafter becomes publicly known
other than through acts or omissions of the receiving Party, or (iii) is
disclosed to the receiving Party by a Third Party under no obligation of
confidentiality to the disclosing Party, or (iv) independently developed by the
receiving Party without use of or reliance on the Confidential Information of
the disclosing Party.
 
8.2           Permitted Usage.  Notwithstanding the provisions of Section 8.1,
each Party may use or disclose Confidential Information of the other Party to
the extent reasonably necessary to exercise its rights or fulfill its
obligations and/or duties hereunder and in prosecuting or defending litigation,
complying with applicable governmental regulations and/or submitting information
to tax or other governmental authorities.
 
8.3           Terms of Agreement.  Except as otherwise permitted in accordance
with this Section 8.3, no Party shall make any public announcements concerning
this Agreement or the terms hereof, without the prior written consent of the
other Party.  Notwithstanding the foregoing, each Party shall have the right to
disclose this Agreement or the terms hereof (i) to advisors and actual or
potential investors or acquirers on a need-to-know basis under conditions which
reasonably ensure the confidentiality thereof; (ii) to the extent required by
any court or other governmental body or in connection with any government or
regulatory filings (including filings with the U.S. Securities and Exchange
Commission and other similar agencies), in which case the Party disclosing the
Agreement or terms hereof shall promptly inform the other Party; and (iii) as
otherwise required by law. For clarity, neither Consultant nor its Affiliates
shall have any right to disclose any terms or conditions of any Facilitated
Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
9             Term/Termination
 
9.1           Term.  This Agreement shall remain in full force and effect for
twelve (12) months from the Effective Date, unless otherwise terminated in
accordance with this Article 9 (“Term”).
 
9.2           Termination for Breach.  This Agreement may be terminated by
either Party at any time upon the occurrence of a material breach by the other
Party of any of the terms and conditions hereof which breach remains uncured for
a period of thirty (30) days after the date of receipt of written notice from
the non-breaching Party advising of the nature of such breach.
 
9.3           Termination upon Notice.  After the expiration of the first six
(6) months of the Term, either Party may terminate this Agreement upon sixty
(60) days prior written notice to the other Party.
 
9.4           Survival.  Articles 1, 5, 7, 8, 10 and 11 and this Section 9.4
shall survive the expiration or termination of this Agreement for any reason.
 
10           Indemnification.
 
10.1         TearLab shall indemnify, defend and hold harmless Consultant, its
directors, officers, employees, agents, successors or assigns from and against
any and all claims, losses, liabilities, damages, costs and expenses (including
without limitation, reasonable attorneys’ fees) (collectively, “Losses”) to
which any of them may become subject as a result of or in connection with this
Agreement, provided that no such indemnification would be required with respect
to Losses caused by Consultant’s negligence, reckless or intentionally wrongful
acts, willful misconduct or willful material breach of this Agreement.
 
10.2         Consultant agrees to indemnify and hold harmless TearLab and its
affiliates and their directors, officers and employees from and against all
Losses arising directly or indirectly from or in connection with (i) any
negligent, reckless or intentionally wrongful act of Consultant or Consultant’s
assistants, employees, contractors or agents, (ii) a determination by a court or
agency that the Consultant is not an independent contractor, (iii) any breach by
the Consultant or Consultant’s assistants, employees, contractors or agents of
any of the covenants contained in this Agreement, or (iv) any failure of
Consultant to perform its services or obligations under this Agreement in
accordance with all applicable laws, rules and regulations.
 
11           Miscellaneous
 
11.1         Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the California, without reference to principles
of conflicts of laws.
 
11.2         Arbitration and Equitable Relief.
 
 
5

--------------------------------------------------------------------------------

 
 
(a)           Arbitration. IN CONSIDERATION OF CONSULTANT’S CONSULTING
RELATIONSHIP WITH COMPANY, ITS PROMISE TO ARBITRATE ALL DISPUTES RELATED TO
CONSULTANT’S CONSULTING RELATIONSHIP WITH THE COMPANY AND CONSULTANT’S RECEIPT
OF THE COMPENSATION AND OTHER BENEFITS PAID TO CONSULTANT BY COMPANY, AT PRESENT
AND IN THE FUTURE, CONSULTANT AGREES THAT ANY AND ALL CONTROVERSIES, CLAIMS, OR
DISPUTES WITH ANYONE (INCLUDING COMPANY AND ANY EMPLOYEE, OFFICER, DIRECTOR,
STOCKHOLDER OR BENEFIT PLAN OF THE COMPANY IN THEIR CAPACITY AS SUCH OR
OTHERWISE), WHETHER BROUGHT ON AN INDIVIDUAL, GROUP, OR CLASS BASIS, ARISING OUT
OF, RELATING TO, OR RESULTING FROM CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY OR THE TERMINATION OF CONSULTANT’S CONSULTING RELATIONSHIP WITH THE
COMPANY, INCLUDING ANY BREACH OF THIS AGREEMENT, SHALL BE SUBJECT TO BINDING
ARBITRATION UNDER THE ARBITRATION PROVISIONS SET FORTH IN CALIFORNIA CODE OF
CIVIL PROCEDURE SECTIONS 1280 THROUGH 1294.2, INCLUDING SECTION 1281.8 (THE
“ACT”) AND PURSUANT TO CALIFORNIA LAW, AND SHALL BE BROUGHT IN CONSULTANT’S
INDIVIDUAL CAPACITY, AND NOT AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED
CLASS OR REPRESENTATIVE PROCEEDING. THE FEDERAL ARBITRATION ACT SHALL CONTINUE
TO APPLY WITH FULL FORCE AND EFFECT NOTWITHSTANDING THE APPLICATION OF
PROCEDURAL RULES SET FORTH IN THE ACT. DISPUTES WHICH CONSULTANT AGREES TO
ARBITRATE, AND THEREBY AGREES TO WAIVE ANY RIGHT TO A TRIAL BY JURY, INCLUDE ANY
STATUTORY CLAIMS UNDER LOCAL, STATE, OR FEDERAL LAW, INCLUDING, BUT NOT LIMITED
TO, CLAIMS UNDER TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, THE AMERICANS WITH
DISABILITIES ACT OF 1990, THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, THE
OLDER WORKERS BENEFIT PROTECTION ACT, THE SARBANES-OXLEY ACT, THE WORKER
ADJUSTMENT AND RETRAINING NOTIFICATION ACT, THE CALIFORNIA FAIR EMPLOYMENT AND
HOUSING ACT, THE FAMILY AND MEDICAL LEAVE ACT, THE CALIFORNIA FAMILY RIGHTS ACT,
THE CALIFORNIA LABOR CODE, CLAIMS OF HARASSMENT, DISCRIMINATION AND WRONGFUL
TERMINATION AND ANY STATUTORY OR COMMON LAW CLAIMS. CONSULTANT FURTHER
UNDERSTANDS THAT THIS AGREEMENT TO ARBITRATE ALSO APPLIES TO ANY DISPUTES THAT
THE COMPANY MAY HAVE WITH CONSULTANT.
 
(b)           Procedure. CONSULTANT AGREES THAT ANY ARBITRATION WILL BE
ADMINISTERED BY JUDICIAL ARBITRATION & MEDIATION SERVICES, INC. (“JAMS”)
PURSUANT TO ITS EMPLOYMENT ARBITRATION RULES & PROCEDURES (THE “JAMS RULES”).
CONSULTANT AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO DECIDE ANY MOTIONS
BROUGHT BY ANY PARTY TO THE ARBITRATION, INCLUDING MOTIONS FOR SUMMARY JUDGMENT
AND/OR ADJUDICATION AND MOTIONS TO DISMISS AND DEMURRERS APPLYING THE STANDARDS
SET FORTH UNDER THE CALIFORNIA CODE OF CIVIL PROCEDURE. CONSULTANT AGREES THAT
THE ARBITRATOR SHALL ISSUE A WRITTEN DECISION ON THE MERITS. CONSULTANT ALSO
AGREES THAT THE ARBITRATOR SHALL HAVE THE POWER TO AWARD ANY REMEDIES AVAILABLE
UNDER APPLICABLE LAW, AND THAT THE ARBITRATOR SHALL AWARD ATTORNEYS’ FEES AND
COSTS TO THE PREVAILING PARTY WHERE PROVIDED BY APPLICABLE LAW. CONSULTANT
AGREES THAT THE DECREE OR AWARD RENDERED BY THE ARBITRATOR MAY BE ENTERED AS A
FINAL AND BINDING JUDGMENT IN ANY COURT HAVING JURISDICTION THEREOF. CONSULTANT
AGREES THAT THE ARBITRATOR SHALL ADMINISTER AND CONDUCT ANY ARBITRATION IN
ACCORDANCE WITH CALIFORNIA LAW, INCLUDING THE CALIFORNIA CODE OF CIVIL PROCEDURE
AND THE CALIFORNIA EVIDENCE CODE, AND THAT THE ARBITRATOR SHALL APPLY
SUBSTANTIVE AND PROCEDURAL CALIFORNIA LAW TO ANY DISPUTE OR CLAIM, WITHOUT
REFERENCE TO RULES OF CONFLICT OF LAW. TO THE EXTENT THAT THE JAMS RULES
CONFLICT WITH CALIFORNIA LAW, CALIFORNIA LAW SHALL TAKE PRECEDENCE. CONSULTANT
FURTHER AGREES THAT ANY ARBITRATION UNDER THIS AGREEMENT SHALL BE CONDUCTED IN
SAN DIEGO, CALIFORNIA.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           Remedy. EXCEPT AS PROVIDED BY THE ACT AND THIS AGREEMENT,
ARBITRATION SHALL BE THE SOLE, EXCLUSIVE, AND FINAL REMEDY FOR ANY DISPUTE
BETWEEN CONSULTANT AND THE COMPANY. ACCORDINGLY, EXCEPT AS PROVIDED FOR BY THE
ACT AND THIS AGREEMENT, NEITHER CONSULTANT NOR THE COMPANY WILL BE PERMITTED TO
PURSUE COURT ACTION REGARDING CLAIMS THAT ARE SUBJECT TO ARBITRATION.
 
(d)           Availability of Injunctive Relief. IN ACCORDANCE WITH RULE 1281.8
OF THE CALIFORNIA CODE OF CIVIL PROCEDURE, THE PARTIES AGREE THAT ANY PARTY MAY
ALSO PETITION THE COURT FOR INJUNCTIVE RELIEF WHERE EITHER PARTY ALLEGES OR
CLAIMS A VIOLATION OF ANY AGREEMENT REGARDING INTELLECTUAL PROPERTY,
CONFIDENTIAL INFORMATION OR NONINTERFERENCE. IN THE EVENT EITHER PARTY SEEKS
INJUNCTIVE RELIEF, THE PREVAILING PARTY SHALL BE ENTITLED TO RECOVER REASONABLE
COSTS AND ATTORNEYS’ FEES.
 
(e)           Administrative Relief. CONSULTANT UNDERSTANDS THAT EXCEPT AS
PERMITTED BY LAW THIS AGREEMENT DOES NOT PROHIBIT CONSULTANT FROM PURSUING
CERTAIN ADMINISTRATIVE CLAIMS WITH LOCAL, STATE OR FEDERAL ADMINISTRATIVE BODIES
OR GOVERNMENT AGENCIES SUCH AS THE DEPARTMENT OF FAIR EMPLOYMENT AND HOUSING,
THE EQUAL EMPLOYMENT OPPORTUNITY COMMISSION, THE NATIONAL LABOR RELATIONS BOARD,
OR THE WORKERS’ COMPENSATION BOARD. THIS AGREEMENT DOES, HOWEVER, PRECLUDE
CONSULTANT FROM BRINGING ANY ALLEGED WAGE CLAIMS WITH THE DEPARTMENT OF LABOR
STANDARDS ENFORCEMENT. LIKEWISE, THIS AGREEMENT DOES PRECLUDE CONSULTANT FROM
PURSUING COURT ACTION REGARDING ANY ADMINISTRATIVE CLAIMS, EXCEPT AS PERMITTED
BY LAW.
 
(F)           Voluntary Nature of Agreement. CONSULTANT ACKNOWLEDGES AND AGREES
THAT HE/SHE IS EXECUTING THIS AGREEMENT VOLUNTARILY AND WITHOUT ANY DURESS OR
UNDUE INFLUENCE BY THE COMPANY OR ANYONE ELSE. CONSULTANT FURTHER ACKNOWLEDGES
AND AGREES THAT HE/SHE HAS CAREFULLY READ THIS AGREEMENT AND THAT CONSULTANT HAS
ASKED ANY QUESTIONS NEEDED FOR CONSULTANT TO UNDERSTAND THE TERMS, CONSEQUENCES
AND BINDING EFFECT OF THIS AGREEMENT AND FULLY UNDERSTAND IT, INCLUDING THAT
CONSULTANT IS WAIVING HIS/HER RIGHT TO A JURY TRIAL. FINALLY, CONSULTANT AGREES
THAT HE/SHE HAS BEEN PROVIDED AN OPPORTUNITY TO SEEK THE ADVICE OF AN ATTORNEY
OF CONSULTANT’S CHOICE BEFORE SIGNING THIS AGREEMENT.
 
 
7

--------------------------------------------------------------------------------

 
 
11.3           Limited Liability.  EXCEPT FOR LIABILITY ARISING FROM BREACH OF
SECTION 8.1 ABOVE, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY THIRD
PARTY FOR ANY SPECIAL, CONSEQUENTIAL, EXEMPLARY OR OTHER INDIRECT DAMAGES
(INCLUDING LOST OR ANTICIPATED REVENUES OR PROFITS RELATING TO THE SAME),
ARISING FROM ANY CLAIM RELATING TO THIS AGREEMENT, WHETHER SUCH CLAIM IS BASED
ON WARRANTY, CONTRACT, TORT (INCLUDING NEGLIGENCE OR STRICT LIABILITY) OR
OTHERWISE, EVEN IF AN AUTHORIZED REPRESENTATIVE OF SUCH PARTY IS ADVISED OF THE
POSSIBILITY OR LIKELIHOOD OF SAME.
 
11.4           Assignment.  The Parties agree that their rights and obligations
under this Agreement may not be delegated, transferred or assigned to a Third
Party without prior written consent of the other Party hereto.  Notwithstanding
the foregoing, TearLab may transfer or assign its rights and obligations under
this Agreement to a successor to all or substantially all of its business or
assets relating to this Agreement whether by sale, merger, operation of law or
otherwise.  This Agreement shall be binding upon and accrue to the benefit of
TearLab’s successors and permitted assigns.
 
11.5           Notices.  Any required notices hereunder shall be given in
writing by facsimile (receipt confirmed), certified mail or overnight express
delivery service (such as DHL) at the address of each Party immediately, or to
such other address as either Party may substitute by written notice.  Notice
shall be deemed served when delivered or, if delivery is not accomplished by
reason or some fault of the addressee, when tendered.  For TearLab, any required
notice shall be addressed to General Counsel at the address shown above.  For
Consultant, any required notice shall be addressed to .
 
11.6           No Other Rights.  No right, title, or interest of any nature
whatsoever is granted whether by implication, estoppel, reliance, or otherwise,
by a Party to the other.
 
11.7           Severability.  In the event that any provisions of this Agreement
are determined to be invalid or unenforceable by a court of competent
jurisdiction, the remainder of the Agreement shall remain in full force and
effect without said provision.  The Parties shall in good faith negotiate a
substitute clause for any provision declared invalid or unenforceable, which
shall most nearly approximate the intent of the Parties in entering this
Agreement.
 
11.8           Modification; Waiver.  This Agreement may not be altered, amended
or modified in any way except by a writing signed by both Parties.  The failure
of a Party to enforce any provision of the Agreement shall not be construed to
be a waiver of the right of such Party to thereafter enforce that provision or
any other provision or right.
 
11.9           Entire Agreement.  The Parties hereto acknowledge that this
Agreement sets forth the entire agreement and understanding of the Parties
hereto as to the subject matter hereof, and supersedes all prior discussions,
agreements and writings in respect hereto.
 
 
8

--------------------------------------------------------------------------------

 
 
11.10         Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and which together shall
constitute one instrument.
 
[Signature Page Follows]
 
 
9

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, TearLab and Consultant have executed this Agreement by their
respective duly authorized representatives.
 
  
 
  TearLab Corporation   By: /s/ Adrienne Graves   By: /s/ Elias Vamvakas        
      Print Name: Adrienne Graves   Print Name: Elias Vamvakas              
Title: Consultant   Title: CEO  

                                                                           

 
10

--------------------------------------------------------------------------------

 

EXHIBIT A
 
CERTAIN JAPANESE LICENSEES
 


 
Company Name
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
11

--------------------------------------------------------------------------------

 

EXHIBIT B
 
JAPANESE LICENSEES
 
WITH WHICH TEARLAB INITIATED CONTACT PRIOR TO THE EFFECTIVE DATE
 
 
 
 
 
 
12